DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 7 and 12 – 20 are objected to because of the following informalities:  
	In claim 1, line 7, “first and second portion” should be “first and second portions”;
	In claim 1, line 10, “being” should be “are”;
	In claims 1, 3, 5, 6, 8 – 10, 15, 16, 18 and 20, the term “present invention” is objected to; 
	In claims 6, 7 and 16, line 1, delete the term “in an alternate embodiment” as a redundant phrase;
	In claims 12 – 15 and 18 – 20, line 1, the word “invention” should be “method”’;
	In claim 16, line 2, “that maintain” should be “that maintains”;
	In claim 16, line 3, “taken” should be “takes”;
	In claim 17, line 9, “disengaged up” should be “disengaged and up”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because independent claim 1 recites a “means for interlocking” but does not positively recite the components comprising the “means of interlocking”.  In addition, claim 1 recites “utilizing a first portion… and a second portion” without specifying the steps in the method of use.  There is no claim to components but claim to utilizing components.
Claims 11 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not specifically set forth the steps to perform the claimed method.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. Some examples of indefinite language include “such as”, “immovably but removably attached” and “the crossbar”.  The structure which goes to make up the device must be clearly The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
	Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear whether claims 1 – 10 are for an apparatus or for a method.  (See 35 U.S.C. 101 rejection above).
Regarding claims 1, 5, 10, 11 and 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1, 5, and 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 2, 5, 8 – 10 and 20, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Regarding claims 5, line 5, the phrase “would be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 5 is rejected as including more than one sentence.
6 recites the limitation "the crossbar" in lines 1 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 2, includes the limitation “similarly functioning members” as an alternative to the claimed legs.  However, it is unclear as to what is encompassed by the terms “similarly functioning members”.  In addition, many items function a legs, such as wheels or platforms.  Therefore, the claim is indefinite.
Regarding claim 10, line 2, the limitation “immovably but removably attached” is indefinite because the word “immovably” contradicts the word “removable”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by patent number US 4,386,672 to Coker.
such as a wheelchair (10), for example, with an electric scooter, comprising:
	[Claim 1] a first portion (elongated bolt 20) of the present invention that is configured to attach to said mobility device, and 
	a second portion (bracket 44) that is configured to attach to said electric scooter, 	at least one of the two portions having a moveable component or components configured in such a way as to allow said mobility device to pass partially over said electric scooter to interlock said first and second portion of the present invention while keeping all wheels of said mobility device and both wheels of said scooter in contact with the supporting surface on which it is rolling (See Fig. 2, Note applicant has not specifically claimed an electric scooter), wherein at least a portion of said movable component are spring loaded (spring 52) so as to be self- engaging, and wherein the first portion that attaches to the mobility device is configured so as to not interfere with the rear wheel of said electric scooter during the interlocking process (Col. 3, Lns. 33 – 41);
	[Claim 2] wherein there is at least one interlocking point (at elongated bolt 20) that restricts relative horizontal linear movement between said mobility device and said electric scooter, and preferably a second interlocking point (cross-member 35 at frame members 13 and 14) that restricts relative horizontal rotational movement between said mobility device and said electric scooter (Col. 3, Lns. 14 – 28);
	[Claim 3] wherein said second portion (bracket 44) of the present invention is configured to interlock removably to the first portion (elongated bolt 20) of the present invention, wherein said movable component of said second portion pivots around an 
	[Claim 4] wherein the movable component of the second portion (bracket 44) is spring loaded in an upward direction so that the first portion (elongated bolt 20) will slide into and stay in an interlocked position without additional direct manual intervention (biased by spring 52, Fig. 5, Col. 3, Lns. 33 – 41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,463,547 B2	to	Kano et al.		Compact Electric Vehicle
US 5,501,480 A	to	Ordelman et al.	Auxilliary frame from a wheelchair and wheelchair for use with an auxiliary frame
US 10,888,474 B2	to	Kim et al.		Wheelchair power apparatus for electronic driving conversion
US 5,826,670 A	to	Nan			Detachable propulsive device for wheelchair
US 7,174,093 B2	to	Kidd et al.		Wheel chair drive apparatus and method
US 5,207,286 A	to	McKelvey		Steerable wheelchair attachment with powered coupling means
US 7,306,250 B1	to	Mills			Method of attaching a manually operated wheelchair to a motorized scooter

US 5,135,063 A	to	Kropf			Power unit for driving manually-operated wheelchair
US 5,494,126 A	to	Meeker		Apparatus and method for attaching a motorized wheel to a wheelchair
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Felicia L. Brittman/Examiner, Art Unit 3611  

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611